        Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 1 of 56 PageID: 1



Stamatios Stamoulis
STAMOULIS & WEINBLATT LLC
New Jersey No. 1790-1999
800 N West Street, Third Floor
Wilmington, DE 19801
Telephone: (302) 999-1540
Facsimile: (302) 762-1688
stamoulis@swdelaw.com


                  UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF NEW JERSEY


  Golden State Medical Supply, Inc.

                                                   COMPLAINT
                     Plaintiff,
                                                   Civil Action No. 3:21-CV-12092
  v.
                                                 Document Electronically
  AustarPharma LLC; AustarPharma Research,
  LLC; AustarPharma Laboratories, LLC;           Jury Trial Demanded
  Austar International Limited; Rong Liu; Bostal
  Drug Delivery Co., Ltd.; and Guangzhou Bristol
  Drug Delivery Co., Ltd.
                     Defendants.



                                   INTRODUCTION


       1.    Golden State Medical Supply, Inc. (“GSMS”) sues the named defendants for

several counts of breach of contract; civil RICO; fraud; unjust enrichment; tortious

interference; breach of good faith and fair dealing; and misrepresentation.

       2.    GSMS specializes in the serialization, order fulfillment, custom packaging

and labeling, repackaging, and distribution of prescription and non-prescription

medications. GSMS serves customers in the United States.

       3.    GSMS contracted with AustarPharma LLC to provide generic drugs to

                                            1
          Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 2 of 56 PageID: 2



GSMS. But AustarPharma LLC, in concert with the other Defendants, failed to supply

the required products, breached the supply contracts, fraudulently induced GSMS to

accept        purchase   credits,   defrauded   GSMS    with   a   series   of   continuous

misrepresentations, failure to supply products, which ultimately injured GSMS’s

business and its relationships.

                                          The Parties

         4.      Plaintiff, GSMS, maintains a principal place of business at 5187 Camino

Ruiz Camarillo, CA 93012.

         5.      Defendant Austar International Limited (“AIL-HK”) is, on information

and belief, a company organized under Hong Kong law with its principal place of

business in Hong Kong. Upon information and belief, AIL-HK is also registered to do

business in the State of New Jersey; it has an Entity ID # 0100981356, with Edison, NJ

as a principal place of business; and was incorporated on or about 6/11/2007. Upon

information and belief, AIL-HK maintains a place of business at: Austar International

Limited; Unit 6, 1/F, Block B, New Trade Plaza; 6 On Ping St.; Shatin, N.T., Hong Kong.

         6.      Defendant Rong Liu ( “ L i u ” ) is an individual who, on information and

belief, resides in Warren, New Jersey. Upon information and belief, his address is: 60

Briarwood Drive E, Warren, NJ 07059.

         7.      Upon information and belief, Liu also maintains many different bank

accounts, including at branches on Mountain Blvd, Warren, NJ; Morris Turnpike, Short

Hills, NJ; and Maple Avenue, Basking Ridge, NJ.

         8.      Upon information and belief, Liu is also associated with the following

companies:
                                                2
        Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 3 of 56 PageID: 3




      9.     Defendant Guangzhou Bristol Drug Delivery Co., Ltd. (“Bristol”) is, on

information and belief, a company headquartered in the city of Guangzhou in the

People’s Republic of China. Upon information and belief, Bristol maintains a place of

business at: Guangzhou Bristol Drug Delivery Co., Ltd., Unit 6/F, Block C2 Enterprise

Accelerator Park, No. 11 Kaiyuan Avenue, Science City of Guangzhou Hi-tech Industrial

Development Zone.

      10.    In an opinion in the case of Austar International Limited v. AustarPharma

LLC et al, docket no.: 2:19-cv-08356, District of New Jersey, document no.: 64, page 1,

filed 27 Nov. 2019, Judge McNulty noted that “Bristol” is now known as “Bostal Drug

Delivery Co., Ltd.” (now “Bostal”).

      11.    Defendant AustarPharma LLC (“AP-NJ”) is, upon information and belief, a

company incorporated in Delaware and headquartered in Edison, New Jersey, where it

maintains a research and development facility dedicated to drug delivery technology

innovation and product development. It has an Entity ID #0600207878.

      12.    Further, upon information and belief, AP-NJ is also identified with the

following information:




                                           3
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 4 of 56 PageID: 4




      13.   Upon further information and belief, AP-NJ is also associated with the

following companies, each company using the 18 Mayfield, NJ address:




      14.   Defendants     AustarPharma         Research,   LLC   (“AP-Research”)    and

AustarPharma Laboratories, LLC (“AP-Labs”), upon information and belief, are U.S.

based LLC’s organized by either solely or in combination Rong Liu, AIL-HK, and/or AP-

NJ. Upon information and belief, AustarPharma Research, LLC is registered to do

business in the State of New Jersey; it has an Entity ID #0600277086; and has a

principal place of business in Edison, NJ, and was incorporated on or about 8/15/2006.

      15.   Upon information and belief, AustarPharma Laboratories, LLC is

registered to do business in the State of New Jersey; it has an Entity ID #0600208168;

and has a principal place of business in Edison, NJ, and was incorporated on or about

7/16/2004. Further AP-Research and/or AP-Labs act in concert with any or all of the

other Defendants.

                                            4
          Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 5 of 56 PageID: 5



                             JURISDICTION AND VENUE

         16.   This Court has subject matter jurisdiction under 28 U.S.C. §1331 and §1332

because of the federal claims and diversity of the parties. This Court has supplemental

jurisdiction over the other claims asserted herein under 28 U.S.C. §1367.

         17.   Jurisdiction and Venue are appropriate for Liu because he is the majority

owner of a New Jersey company (AP-NJ); he resides in this District; and availed himself

of this Court’s jurisdiction in the Austar International Limited v. AustarPharma LLC et

al, docket no.: 2:19-cv-08356, District of New Jersey lawsuit. (“AP-HK lawsuit”). Further

the underlying allegations relate to conduct that occurred in the State of New Jersey.

         18.   Jurisdiction and Venue are appropriate for AIL-HK because AIL-HK

availed itself of the jurisdiction of this Court by filing its own lawsuit in this District

Court. See AP-HK lawsuit. Further, AIL-HK is registered to conduct business in this

State.

         19.   Jurisdiction and Venue are appropriate for Bostal because this Court has

already ruled that Bostal is a proper party. In an opinion in the case of Austar

International Limited v. AustarPharma LLC et al, docket no.: 2:19-cv-08356, District of

New Jersey, document no.: 64, page 32, filed 27 Nov. 2019, Judge McNulty stated that “I

find that the ways in which Bostal is alleged to have intentionally targeted

AustarPharma in New Jersey to be sufficient to meet the third-prong of the Calder

effects test. Bostal's motion to dismiss on jurisdictional grounds is therefore denied.” To

the extent necessary, Bristol is also subject to Jurisdiction and Venue in this Court for

the same reasons as Bostal is.


                                             5
        Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 6 of 56 PageID: 6



      20.    Jurisdiction and Venue are appropriate for AP-NJ because it is business

registered to do business in New Jersey; it has a principal place of business in New

Jersey; and the conduct complained of occurred in the State of New Jersey. Further, AP-

NJ was subject to jurisdiction and venue in the AP-HK lawsuit.

      21.    Jurisdiction and Venue are appropriate for AP-Research and AP-Labs

because they are registered to do business in this State; are owned by common

ownership (Liu); and upon information belief conduct their activities in concert with the

other Defendants.

      22.    All of the conduct which forms the basis for the claims set forth in this

Complaint took place within the applicable statutes of limitation.

                      Background of AP-HK vs. AP-NJ Lawsuit

      23.    Upon information and belief, Rong Liu (“Liu”) is a majority owner of AP-NJ.

      24.    Upon information and belief, AIL-HK owns a minority share of AP-NJ.

      25.    Upon information and belief, AIL-HK sued Liu and AP-NJ, for among other

things, breach of fiduciary duty; breach of operating agreement; conversion of property;

Federal trade secret theft; misappropriation of trade secrets; tortious interference with

prospective economic advantage; and judicial expulsion under N.J.S.A. § 42:2C-46e. See

Austar International Limited v. AustarPharma LLC et al, District of New Jersey docket

no.: 2:19-cv-08356-KM-MAH, filed on 11 March 2019 (“AP-HK lawsuit”).

      26.    GSMS expressly incorporates by reference to the lawsuit complaint in the

AP-HK lawsuit; District of New Jersey docket no.: 2:19-cv-08356-KM-MAH; Document

#1, Filed 03/11/19.


                                            6
        Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 7 of 56 PageID: 7



      27.    GSMS asserts that the AP-HK lawsuit complaint (Document #1) lays out

the allegations of fraud, conversion, theft of trade secrets, and all other claims that AP-

HK asserted against AP-NJ.

      28.    GSMS expressly incorporates by reference to the opinion of Judge McNulty

in the AP-HK lawsuit; as District of New Jersey docket no.: 2:19-cv-08356-KM-MAH,

document no.: 64, filed 27 Nov. 2019. GSMS expressly incorporates all of Judge

McNulty’s findings of fact and conclusions of law.

      29.    According to AP-HK lawsuit Para. 6, AP-HK asserted that, “Rather than

work to expand AustarPharma’s business opportunities abroad, Liu secretly founded a

number of competitive companies in the PRC and has been steadily working to capture

the PRC and U.S. markets for himself. Using AustarPharma’s intellectual property,

personnel and trade name, Liu has been raising capital in China, developing and

commercializing medical technologies and products similar, if not identical, to those

developed by AustarPharma, and trying to claim the PRC market for himself. He also

has taken steps – which have accelerated in recent months – to spread his illicit business

activities to the United States. For example, a number of current or former

AustarPharma employees who are now also affiliated with Liu’s competitor entities have

filed patent applications in the PRC in the name of those competitor entities, including

several patent applications in the name of the Guangzhou Company. Some of these

patent applications involve technology that is very similar to what AustarPharma has

developed, reflecting a clear intent to compete directly with AustarPharma. Liu’s self-

serving actions violate basic tenants of New Jersey corporate law, agency law, and tort

law, as well as the federal Defense of Trade Secrets Act of 2016. Austar only learned of at

                                            7
        Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 8 of 56 PageID: 8



least some of these actions in recent years, including as recently as 2018.”

      30.    According to AP-HK lawsuit Para. 17, since its incorporation, AP-NJ has

focused on the research, development, manufacture, and commercialization of finished

generic drug products and drug-delivery technology products, as well as on providing

research and development services to pharmaceutical companies worldwide.

      31.    According to AP-HK lawsuit Para. 23, to date, AustarPharma has received

at least two Abbreviated New Drug Application (“ANDA”) approvals from the FDA for

generic drug products. They are for methocarbamol tablets, granted in 2011, and for

sertraline hydrochloride tablets, granted in 2009. Both products are currently sold in the

United States in prescription drug form. Methocarbamol is used to relax muscles and

relieve pain and discomfort caused by strains, sprains and other muscle injuries, and

sertraline hydrochloride is a selective serotonin reuptake inhibitor that treats depression,

obsessive-compulsive disorder, panic attacks, post-traumatic stress disorder, and

anxiety.

      32.    According to the current edition of the US FDA’s so-called “Orange Book”,

AP-NJ is the record owner of the following generic drug approvals:




                                             8
        Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 9 of 56 PageID: 9




       33.   AP-NJ manufacturers the drug Product S under a contract with GSMS.

       34.   According to AP-HK lawsuit Para.24, AustarPharma has entered co-

development agreements with numerous pharmaceutical companies based primarily in

the U.S. and China, pursuant to which AustarPharma conducts the necessary research

and development to prepare generic drugs for launch worldwide – including all necessary

preparations for applying for FDA approval – in exchange for some combination of a

development service fee, marketing rights and a share in the profits from the sale of

those drugs in certain specified regions (often the U.S.) or worldwide. Under these

contracts, AustarPharma’s co-development partners are also entitled to market and sell

the products in certain specified regions (often PRC) or worldwide. AustarPharma

receives millions of dollars in revenues from these co-development partnerships.

       35.   AustarPharma is a joint venture and its members are co-joint venturers.

The LLC was formed on July 14, 2004, through filing a certificate of formation with the

New Jersey Secretary of State pursuant to the New Jersey Limited Liability Company

Act.


                                           9
          Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 10 of 56 PageID: 10



          36.   According to AP-HK lawsuit Para. 29, under the Operating Agreement, the

“Members” of AustarPharma are Austar, Liu, and DFH (the “Members”).

          37.   According to AP-HK lawsuit Para. 30, Article 6.6 of the Operating

Agreement contains the covenants of the Members to one another. Specifically, it

provides that the Members agree to “perform and observe or, so far as such Member is

able to do, to procure that the Company shall at all times act in accordance with, the

provisions of this Agreement,” Art. 6.6(b), and to “vote such Member’s Membership Units

in all matters so as to give full force and effect to the provisions of this Agreement,” Art.

6.6(d).

          38.   According to AP-HK lawsuit Para. 31, pursuant to Article 6.1 of the

Operating Agreement, “the approval or consent of Members owning an aggregate of more

than 60% of the total LLC Interests shall be required” in order for AustarPharma to take

certain actions set forth therein. These include decisions to “cause the Company to

participate in any capacity . . . in any business organization or enterprise,” to “own,

improve, develop, operate, manage and lease real estate,” to “borrow money from any

Member, bank, lending institution or other lender for any purpose of the Company,” and

to “enter into, terminate or amend any Related Party Transaction.” Art. 6.1(a)-(n).

          39.   According to AP-HK lawsuit Para. 32, meanwhile, Article 6.2 sets forth

actions that AustarPharma cannot take without the “approval or consent of Members

owning an aggregate of more than 80% of the total LLC Interests.” These include actions

to “consolidate or merge with any Person or with any other business,” to “effectuate any

reorganization of the Company,” and to “incur indebtedness or create liability . . . the

effect of which . . . will result in a total debt to equity ratio of the Company at any time


                                             10
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 11 of 56 PageID: 11



exceeding 50%.” Art. 6.2(a)-(j).

      40.    According to AP-HK lawsuit Para. 36, pursuant to Article 5.1 of the

Operating Agreement, AustarPharma also has Managers who are appointed annually by

unanimous approval of the Members. As of the Effective Date, and as set forth in Article

5.3(b), AustarPharma had two Managers: (i) Mars Ho Kwok Keung (“Mr. Ho”), the

Chairman of Austar, who is based in Hong Kong; and (ii) Liu, the President and Chief

Executive Officer of AustarPharma, who is based in New Jersey.

      41.    According to AP-HK lawsuit Para. 37, Article 5.2 of the Operating

Agreement defines the authority of the Managers, who are tasked with managing and

controlling day-to-day operations of AustarPharma “for the benefit of all of the

Members.” The signature of any Manager is generally sufficient to bind AustarPharma

and the Managers generally “have the full and entire right, power and authority to

manage and conduct the Business of the Company.”

      42.    According to AP-HK lawsuit Para. 38, meanwhile, Article 10 of the

Operating Agreement provides that AustarPharma shall have a Board of Directors (the

“Board”) consisting of four directors (“Directors”), the number of which may be increased

or decreased by unanimous consent of the Members. Austar is entitled to designate two

Directors and to designate the Chairman of the Board, and Liu and DFH are each

entitled to designate one Director.

      43.    According to AP-HK lawsuit Para. 39, Austar designated Mr. Ho as

Chairman of the Board and also designated Ms. Gu Xun to serve on the Board. Liu

designated himself to serve on the Board, and DFH designated Ms. Tsui Kwan Amelia.

Art. 10.3.

                                           11
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 12 of 56 PageID: 12



      44.    According to AP-HK lawsuit Para. 36, pursuant to Article 5.1 of the

Operating Agreement, AustarPharma also has Managers who are appointed annually by

unanimous approval of the Members. As of the Effective Date, and as set forth in Article

5.3(b), AustarPharma had two Managers: (i) Mars Ho Kwok Keung (“Mr. Ho”), the

Chairman of Austar, who is based in Hong Kong; and (ii) Liu, the President and Chief

Executive Officer of AustarPharma, who is based in New Jersey.

      45.    According to AP-HK lawsuit Para. 37, Article 5.2 of the Operating

Agreement defines the authority of the Managers, who are tasked with managing and

controlling day-to-day operations of AustarPharma “for the benefit of all of the

Members.” The signature of any Manager is generally sufficient to bind AustarPharma

and the Managers generally “have the full and entire right, power and authority to

manage and conduct the Business of the Company.”

      46.    According to AP-HK lawsuit Para. 38, meanwhile, Article 10 of the

Operating Agreement provides that AustarPharma shall have a Board of Directors (the

“Board”) consisting of four directors (“Directors”), the number of which may be increased

or decreased by unanimous consent of the Members. Austar is entitled to designate two

Directors and to designate the Chairman of the Board, and Liu and DFH are each

entitled to designate one Director.

      47.    According to AP-HK lawsuit Para. 39, Austar designated Mr. Ho as

Chairman of the Board and also designated Ms. Gu Xun to serve on the Board. Liu

designated himself to serve on the Board, and DFH designated Ms. Tsui Kwan Amelia.

Art. 10.3.

      48.    According to AP-HK lawsuit Para. 44, the Operating Agreement also states


                                           12
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 13 of 56 PageID: 13



that “[n]o spending which is the subject of any of the foregoing reports shall be made

until the report related to such spending shall have been approved as set forth herein.”

Art. 7.1.

       49.   According to AP-HK lawsuit Para. 48, despite his clear duties under

AustarPharma’s operating documents and New Jersey law, Liu established separate

competing companies to trade on, and profit from, AustarPharma’s technology, funding,

human capital and good reputation, with a focus on AustarPharma’s primary markets of

the U.S. and China.

       50.   According to AP-HK lawsuit Para. 49, on July 2013, Liu formed Guangzhou

Bristol Drug Delivery Co., Ltd., which engages in the same business, and covers the

same markets, as AustarPharma. The Guangzhou Company sometimes refers to itself

publicly as Guangzhou Bosiyi Controlled Release Pharmaceutical Co., Ltd., or simply as

Bristol.

       51.   According to AP-HK lawsuit Para. 49, based on publicly available

information, including company profiles published on Chinese websites, the Guangzhou

Company holds itself out as a high-tech pharmaceutical company specializing in the

research and development of new drug delivery systems. It is located in the city of

Guangzhou, which is widely known in PRC as “Guangzhou Science City” and as “the

Silicon Valley of South China.” Liu gave himself the roles of Chairman of the Board,

Manager and Legal Representative of the Guangzhou Company.

       52.   According to AP-HK lawsuit Para. 50, Liu’s experience with AustarPharma

is portrayed in the Chinese media as being highly relevant to the value that he brings to

Guangzhou Company, providing further evidence of the significantly overlapping


                                           13
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 14 of 56 PageID: 14



business of the two entities and Liu’s intent to wrongfully benefit from the good will and

reputation of AustarPharma.

      53.    According to AP-HK lawsuit Para.51, for instance, public profiles of

Guangzhou Company circulated in the PRC note that Liu and his team members “have

rich experience in the development and industrialization of innovative pharmaceutical

preparations and new drug delivery system drugs.”

      54.    According to AP-HK lawsuit Para. 52, online profiles of the Guangzhou

Company refer directly to Liu’s work with AustarPharma in the United States. For

example, one such profile dated November 12, 2017 states:

      In 2004, Dr. LIU RONG and his team founded AustarPharma. LLC in
      the United States (located in Edison City, New Jersey, United States), to
      provide research and development services of pharmaceutical
      preparations for global pharmaceutical enterprises, and the company has
      cooperated with many global well-known pharmaceutical companies on
      development of many drugs. Dr. LIU RONG and his team have developed
      more than 20 preparation products that have been listed in the United
      States or are passing the FDA certification, including many different
      technologies and dosage forms, and solubilization technology, oral
      sustained and controlled release preparation technology, oral quick-
      release preparation technology of insoluble drugs.

      55.    According to AP-HK lawsuit Para. 57, based on publicly available

information—including patents in the PRC and information about grants the Guangzhou

Company has applied for and received in connection with its employment of

international employees—Liu has employed individuals at the Guangzhou Company

while they were simultaneously employed by AustarPharma.

      56.    According to AP-HK lawsuit Para. 58, public profiles of Guangzhou

Company specifically state that Liu formed the company using members of the

AustarPharma team.


                                            14
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 15 of 56 PageID: 15



       57.    According to AP-HK lawsuit Para. 59, specifically, the employees numbered

one through four below are individuals who, based on publicly available information,

have simultaneously held positions at both companies. The remaining individuals are

known to have held positions at both companies close in time, and Austar anticipates, on

information and belief, that discovery will reveal more of these individuals were

employed by both companies simultaneously.

   No.       Name              Position at                    Position at
                               Guangzhou                      AustarPhar
                               Company                        ma

   1         Dillon Gao        Core staff; Director,          Vice President
                               Vice President       of
                               Business           and
                               Strategic
                               Development
   2         Zhanguo Yue       Core staff; Patent Inventor    Formulation


   3         Na Zhang          Core Staff                     Strategic and
                                                              Business
                                                              Development
                                                              Consultant
   4         Tiffany Wu        Director until 2014            HR & Admin Manager

   5         Wei Li            Vice President of              Formulation
                               Preparation Department;
                               Patent Inventor
   6         Yan Liu           Registration Supervisor        Formulation
                                                              Team Junior
                                                              Scientist
   7         Yuehan Hou        Pharmaceutical Preparation     Formulation Team
                               Supervisor                     Junior Scientist
   8         Xiaoling Zhang    Registration Supervisor        Formulation
                                                              Team Junior
                                                              Scientist




                                             15
        Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 16 of 56 PageID: 16



   9          Junjie Peng       Pharmaceutical                 Scientist
                                Preparation Supervisor;
                                Patent inventor of
                                subsidiary of Bristol

   10         Wu Xueming        Core employee                  Employee

   11         Tong              Chief Science Officer;         President
              (Tony)            Patent inventor
              Weiqin
   12         Zhihong Zhang     Patent inventor                Formulation

   13         Yuanjian Wang     Deputy Director of Analysis    Formulation




        58.    According to AP-HK lawsuit Para.66, both as to the specific generic drugs

developed and being developed by AustarPharma, and as to the drug delivery system

technology being created by AustarPharma to serve as a platform upon which

AustarPharma will develop other products (i.e., controlled- release technologies, such as

osmotic pump systems), Liu has unfairly pursued market opportunities at his own

companies in the PRC and prospectively worldwide that should belong to AustarPharma.

Liu has done so through the Guangzhou Company, and other entities he controls, which

(as noted above) have taken AustarPharma’s business model, personnel and products,

and put them to use for Liu’s personal gain.

        59.    According to AP-HK lawsuit Para. 67, Liu has pursued business

opportunities, sales, and scientific partnerships that AustarPharma always intended to

pursue itself—and that in his role as CEO, Liu knew AustarPharma intended to pursue.

        60.    According to AP-HK lawsuit Para. 69, Liu has also been using

AustarPharma’s image in the PRC to raise capital for his competitive entities, as well as

visibility, a positive trade reputation, and cooperation agreements with government

                                               16
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 17 of 56 PageID: 17



authorities in high-tech zones in the PRC. This underscores that Liu is diverting

corporate opportunities that would otherwise belong to AustarPharma for his own

benefit. For example, online postings in PRC (including for recruitment) pertaining to

the Guangzhou Company tout the success Liu and his team with AustarPharma.

      61.    According to AP-HK lawsuit Para. 71, the announcement touted

AustarPharma as one of the “designated suppliers of the U.S. government” with

experience in research, development and production of release preparations and

insoluble medicines. It also stated that AustarPharma has seven FDA-approved

preparations and medicines on the market in the United States, and has close

cooperation with “the main channel[s] of American medicines” such as CVS and

Walgreens. The same announcement introduced Liu as the chairman of both

AustarPharma and Guangzhou Company.

      62.    According to AP-HK lawsuit Para. 75, thus, with the assistance of

AustarPharma personnel, Liu has used AustarPharma’s Trade Secrets to develop

competing products and technologies for the Guangzhou Company and his other entities,

establishing patents for Guangzhou Company that should rightfully belong to

AustarPharma.

      63.    According to AP-HK lawsuit Para. 78, as the CEO, President and a

founding partner of the AustarPharma joint venture, Liu owes fiduciary duties to

AustarPharma, as well as all of its shareholders and Members (including Plaintiff).

Every director and officer of a New Jersey corporation owes fiduciary duties to the

corporation and its shareholders. Liu therefore owes AustarPharma and Plaintiff the

duty of loyalty.


                                          17
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 18 of 56 PageID: 18



      64.    According to AP-HK lawsuit Para. 79, the duty of loyalty requires directors,

among other things, to act for the benefit of the corporation and its shareholders rather

than for any personal interest, and to faithfully seek to maximize the returns for the

corporation and its shareholders. Misappropriating corporate business opportunities or

engaging in direct or indirect competition with the corporation for personal benefit is a

breach of the duty of loyalty.

      65.    According to AP-HK lawsuit Para. 80, by virtue of his role within

AustarPharma, Liu had access to AustarPharma’s Trade Secrets, confidential business

plans, research and development, customers, and contract partners, for years.

      66.    According to AP-HK lawsuit Para. 80, Liu breached the duty of loyalty he

owed to AustarPharma and all of its shareholders and Members by engaging in a steady

campaign of self-dealing and diversion of corporate opportunities to himself.

      67.    According to AP-HK lawsuit Para. 81, Liu formed the Guangzhou Company,

as well as his other entities, with the purpose of usurping corporate opportunities for

himself that should have belonged to AustarPharma. The Guangzhou Company is in the

business of developing, manufacturing, and commercializing generic drug products and

medical delivery technologies in the U.S. and the PRC. Thus, Liu has launched a new

company that is engaged in direct competition with AustarPharma in the same primary

markets. According to AP-HK lawsuit Para. 82, moreover, Liu has employed several

AustarPharma employees at the Guangzhou Company and has used the AustarPharma

brand to advance the reputation of the Guangzhou Company.

      68.    According to AP-HK lawsuit Para. 83, Liu’s focus on the Guangzhou

Company and his other competitive ventures also reflects a lack of prioritization of the


                                            18
          Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 19 of 56 PageID: 19



growth and development of AustarPharma, further evidencing a breach of his fiduciary

duties.

      69.      According to AP-HK lawsuit Para. 90, Article 7.1 directs the CEO to

“prepare and deliver to the Members [specified] reports for the next Fiscal Year, which

shall be accompanied by corresponding reports for the current year,” including the

Company’s “Investment Plan,” “Budget authorization,” “Management salary budget,”

“Authorization for personnel,” “Internal personnel movement,” and other things. Under

Article 7.3, “[t]he Chief Executive Officer shall provide the Members copies of (a)

monthly unaudited financial statements for the Company . . . (b) quarterly unaudited

financial statements for the Company . . . and (c) annual audited consolidated financial

statements for the Company . . . accompanied by an annual management report.”

      70.      According to AP-HK lawsuit Para. 93, Liu’s breach of his obligations under

Article 12 has harmed Plaintiff by usurping business opportunities that should have

belonged to AustarPharma, resulting in lost revenue and opportunities to the detriment

of its Members.     Liu’s breach of his obligations under Article 7 has harmed Plaintiff by

depriving it of its contractual right to access certain financial information pertaining to

AustarPharma.

      71.      According to AP-HK lawsuit Para. 96, Defendants Liu and Guangzhou

Company took or aided in the diversion of corporate funds belonging to AustarPharma

and its Members for his own use, through Guangzhou Company, and exercised or

assisted in the exercise of dominion and control over corporate funds in a manner that

was inconsistent with AustarPharma and its Members’ right to the use, possession, and

enjoyment of those funds, thereby depriving AustarPharma and its Members of their


                                             19
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 20 of 56 PageID: 20



property rights. In addition, Defendants poached AustarPharma personnel to work for

the Guangzhou Company.

      72.    According to AP-HK lawsuit Para. 97, AustarPharma and Plaintiff have

suffered damages that are the reasonable and proximate result of this conversion.

AustarPharma and Plaintiff have expended time and money in pursuit of retrieving the

converted property. Liu and Guangzhou Company have engaged in this wrongful conduct

intentionally, willfully, maliciously, and with the intent to injure AustarPharma and

Plaintiff. Plaintiff, on its own behalf and on behalf of AustarPharma, requests that this

Court award damages for losses Plaintiff and AustarPharma have suffered as a direct or

indirect result of Defendants’ conversion.

      73.    According to AP-HK lawsuit Para. 97, Plaintiff, on behalf of AustarPharma,

also requests that the Court order Liu and Guangzhou Company to return all property

that Liu has taken from AustarPharma.

      74.    According to AP-HK lawsuit Para. 121, AustarPharma is in direct

competition with the Guangzhou Company in the business of developing, manufacturing,

and commercializing generic drug products and medical delivery technologies in the U.S.

and the PRC.

      75.    According to AP-HK lawsuit Para.123, without justification, Defendants Liu

and Guangzhou Company intentionally interfered with AustarPharma’s prospective

economic advantage by diverting opportunities that should belong to AustarPharma to

Guangzhou Company, and unlawfully using AustarPharma’s Trade Secrets in order to

do so. Were it not for this intentional interference, there was a high likelihood that

AustarPharma would have secured sales and/or co-development contracts that have


                                             20
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 21 of 56 PageID: 21



instead been diverted to the Guangzhou Company, and thus, Liu and Guangzhou

Company’s unlawful interference resulted in, and will continue to result in, damages to

AustarPharma.

      76.      In an opinion in the case of Austar International Limited v. AustarPharma

LLC et al, docket no.: 2:19-cv-08356, District of New Jersey, document no.: 64, page 23,

filed 27 Nov. 2019, Judge McNulty stated that “the complaint alleges other facts giving

rise to an inference of misappropriation. AustarPharma [here AP-NJ] had been

developing this technology for years. Borstal [sic, Bostal] was quickly able to develop,

market, and even patent the same technology. It is inferable that this was not a

coincidence, given that the same individual is at the helm of these two similar

businesses.”

                            GSMS Contracts with AP-NJ

      77.      On or about Feb. 19, 2014, GSMS and AP-NJ entered into a “Product

Supply Agreement”, which included one or more Exhibits that described the drug

products that GSMS would buy, and that AP-NJ would supply.

      78.      The Feb. 19, 2014 agreement included one drug product (“Product M”). Per

the terms of the Product M Agreement, required among other things, that AP-NJ supply

Product M that GSMS ordered and timely deliver those Product M products to GSMS.

      79.      Since 2019, AP-NJ has consistently breached its obligations to supply

Product M either in full and/or on time.

      80.      With respect to Product M, since May 2020 to April 2021, GSMS

estimates that AP-NJ’s only provides 31% of the product quantity ordered on time. In

June, July, and August 2020 and then February, March, and April 2021, AP-NJ had


                                            21
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 22 of 56 PageID: 22



zero percent on time delivery with 0% of the product quantity ordered. From May

2020 to Jan. 2021, AP-NJ averaged no more than 67% of the order timeline.

      81.    The AP-NJ breach of contract as to Product M can be shown as:




      82.    At no point has AP-NJ adequately justified its poor compliance rate; AP-NJ

provides only token, abstract excuses for its failure to timely provide product in the

ordered quantity.

      83.    AP-NJ’s failure to supply causes economic and reputational harm to GSMS

because GSMS’s customers cannot receive the product that they ordered. GSMS’s failure

to supply products to its customers leads to potential claims against GSMS, which are

directly related to AP-NJ’s failure to supply products to GSMS, per contract.

      84.    GSMS told AP-NJ that Product M would be further sold to the U.S.

Government under a government contract. Under applicable government contracting

rules, the GSMS had to certify that the Product M complied with, among other things,

certain Made In America regulations. Per those regulations, GSMS cannot simply

change the source of the Product M; rather there is longer process involved. This

includes notifying the U.S. Government that GSMS intends to change the source of

                                            22
        Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 23 of 56 PageID: 23



Product M, and obtain the Government’s permission to amend the source of Product M.

        85.     To further comply with Government regulations, AP-NJ had to provide a

certificate to GSMS, which demonstrates that AP-NJ knows that GSMS is beholden to

AP-NJ for the supply of Product M; and that despite AP-NJ’s repeated failures to comply

with the supply contract, GSMS cannot reasonably buy replacement Product M from any

other source.

        86.     AP-NJ strangleholds GSMS into continuing to do business with AP-NJ

because it knows that GSMS cannot find replacement Product M easily and qualify that

new source for the government contracts.

        87.     AP-NJ knowingly induces GSMS into placing more Product M orders. AP-

NJ knows that it cannot or will not produce the required quantities and knows that it

cannot or will not ship the product in a timely manner.

        88.     AP-NJ is located in New Jersey, GSMS is located in California. AP-NJ and

GSMS use electronic communications to conduct business, including the use of the

internet, telephones, email, and other forms of interstate electronic means. GSMS pays

AP-NJ through a factoring company and uses electronic wire/banking procedures to pay

AP-NJ. Upon information and belief, the factoring company uses the same or similar

electronic procedures to pay AP-NJ.

        89.     Upon information and belief, AP-NJ does not have any bank accounts in its

name.

        90.     Upon information and belief, AP-NJ owns the following vehicles or has

rights in the following vehicles:




                                             23
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 24 of 56 PageID: 24




      91.    Upon further information and belief, AP-NJ is being sued by its landlord for

failure to pay rent. The lawsuit is Federal Business Centers, Inc. vs. Austarpharma LLC,

docket no.: MID LT 004892-20; filed July 13, 2020, in Middlesex County, NJ. AP-NJ

rents, as a tenant, two properties from the landlord. The landlord identified the rent past

due as:




                                            24
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 25 of 56 PageID: 25




      92.    Upon information and belief, in the landlord-tenant dispute, Rong Liu

guaranteed AP-NJ’s future rent payments:




      93.    Upon information and belief, AP-NJ also is subject to other liens and

judgments:




                                           25
Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 26 of 56 PageID: 26




94.   Upon information and belief, AP-NJ also is subject to many UCC filings:




                                    26
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 27 of 56 PageID: 27



      95.    On or about June 12, 2019, GSMS added another product to the existing

supply agreement. The new product involves another product (“Product S”).

      96.    From the addition of Product S to the existing agreement, AP-NJ failed to

timely deliver the required quantities of Product S to GSMS.

      97.    As with Product M, AP-NJ knows that Product S is also for subsequent

government supply. AP-NJ provided GSMS with the requisite certificates for

government contracting compliance.

      98.    AP-NJ knows that, like Product M, once GSMS obtains a government

contract for the supply of Product S, GSMS must use AP-NJ’s Product S for the supply.

      99.    GSMS cannot easily switch Product S supply to another supplier.

      100.   As with Product M, AP-NJ failed to comply with the quantities and delivery

timelines for Product S.

      101.   As is typical in the pharmaceutical distribution industry, a buyer may

obtain a cheaper price for a particular product from another supplier. The buyer

typically will contact the original supplier of the product to initiate a return of any

inventory on hand.    The original supplier can also typically initiate a return of the

inventory back to the drug manufacturer. As such, the buyer’s return of the inventory

can result in drug manufacturer receiving the product back and issuing a refund to the

supplier. The original supplier, instead of receiving unused inventory from the buyer,

can negotiate with the buyer for an adjustment, which simplistically results in the buyer

keeping the current inventory but paying the cheaper price. Under this arrangement,

the buyer obtains a purchase credit; the original supplier then arranges for the purchase

credit to be paid by the drug manufacturer. But a benefit of this arrangement is that the


                                           27
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 28 of 56 PageID: 28



drug manufacturer need not obtain physical return of the product, which may or may not

be further re-sellable.

      102.   On or about Sept. 23, 2019, GSMS notified AP-NJ, that the U.S.

Government initiated the purchase credit process with GSMS in regards to Product S.

GSMS in turn initiated the purchase credit process with AP-NJ. This communication

was to Frank Stiefel, the Chief Commercial Officer of AP-NJ.

      103.   There is no dispute that AP-NJ agreed to a new term such that AP-NJ

avoided taking return of inventory. GSMS requested that AP-NJ pay the purchase credit

in full back to GSMS. On or about Nov. 2019, AP-NJ, through Liu, AP-NJ told GSMS

that it could not afford to pay the purchase credit in full in one payment.

      104.   Upon information and belief, if AP-NJ paid to GSMS the full purchase

credit, AP-NJ told GSMS that it would cripple AP-NJ.

      105.   AP-NJ had every conceivable financial incentive to avoid paying GSMS the

purchase credit as it would ruin AP-NJ. Further, from GSMS’s perspective, if AP-NJ was

ruined, GSMS would have no hope of satisfying its obligations to its Government buyer.

AP-NJ knew that it had GSMS in a stranglehold because it knew that GSMS needed to

keep AP-NJ as an ongoing supplier. On March 4, 2020, GSMS and AP-NJ negotiated

side agreements wherein AP-NJ agreed to provide purchase credits instead of the one-

time lump sum payment. This communication occurred over interstate wires. AP-NJ’s

representatives were Liu and Gary Gentles.

      106.   On March 6, 2020, GSMS and AP-NJ executed two side agreement wherein

GSMS in consideration of not forcing AP-NJ to pay the full purchase credit; and wherein

AP-NJ agreed to satisfy the purchase credit, AP-NJ agreed to provide Product S on a


                                             28
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 29 of 56 PageID: 29



further reduced price basis. The differential between the original purchase price of

Product S and the reduced price would be used to offset the purchase credit that AP-NJ

owes to GSMS. AP-NJ’s representatives were Liu and Gary Gentles.

       107.    AP-NJ agreed in these March 6th agreements that it owed GSMS the

purchase credit, called in the March 6th contract as the “SSA Credit” and as such, AP-NJ

is estopped from asserting that it owes GSMS that SSA Credit amount. The SSA Credit

is worth more than $3.8 million.

       108.    By executing the March 6th, 2020 agreements at the reduced price, AP-NJ

induced GSMS to stay with AP-NJ, knowing that GSMS needed AP-NJ to stay in

business. AP-NJ in agreeing to the March 6, 2020 agreements knew that GSMS would be

beholden to AP-NJ for continued supply of Product S. AP-NJ also knew that GSMS

would be subject to further failure to supply penalties from its buyers if GSMS could not

supply Product S.

       109.    Since executing the March 2020 agreements, AP-NJ consistently breached

the contracts by failing to supply the required quantities at the required times.

       110.    At least AP-NJ and Liu made repeatedly made promises to comply with the

order requirements, including adding additional shifts of employees, adding weekend

shifts, etc.

       111.    On or about, May 5, 2020, GSMS and AP-NJ entered into another Purchase

Agreement that updated the current agreements, now included Product M and Product S

in the schedule of products to deliver. Section 1.2 of the May 5th Agreement specifically

referenced the Product S purchase credit dispute and resolution. On Nov. 10, 2020,

GSMS and AP-NJ held a meeting over interstate wires communication. AP-NJ’s


                                            29
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 30 of 56 PageID: 30



representatives were Liu and Doris Zhang. Among other things, GSMS told AP-NJ that

it was not complying with the requirements to supply the products on a timely basis.

AP-NJ told GSMS that it would try to produce Product S per the contracts. GSMS told

AP-NJ that it was owed the millions in purchase credit and that AP-NJ needed to pay.

Liu and the other Defendants conspired to dupe GSMS into accepting new delivery

schedules of Product S knowing that AP-NJ could not produce such products and timely

deliver the products. This was done in an effort to forestall payment of the purchase

credit that AP-NJ indisputably owed to GSMS. Per the Nov. 10, 2020 meeting

conclusion, the Parties were to meet again in a few weeks for AP-NJ to provide the

update on Product M and S supply, including efforts to pay the purchase credit. On Nov.

24, 2020, the Parties met again over interstate wire communications. AP-NJ’s

representatives were Liu and Zhang. Among other things, the Parties talked about how

AP-NJ was going to pay the purchase credit. AP-NJ told GSMS that it would investigate

how to make sales of other products to other non-GSMS customers to pay GSMS back.

Liu also promised to secure bank loans or other notes to pay GSMS back. Liu and the

other Defendants conspired to defraud GSMS in delaying payment of the purchase

credit. Liu had no incentive to obtain loans or other investments, incur interest charges,

to simply pay back GSMS. Not only would AP-NJ have to pay back the loan to the loan

provider, it would need to pay additional interest charges. Further, AP-NJ knew that it

had GSMS in the stranglehold in that GSMS could not simply to other suppliers. There

is no incentive for AP-NJ to incur additional charges knowing it had GSMS on the hook.

Further, AP-NJ was being sued by its landlord for failure to pay rent as of July 2020. By

failing to pay its rent, AP-NJ apparently had no money to pay GSMS. Finally, obtaining


                                            30
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 31 of 56 PageID: 31



other loans would financially encumber AP-NJ’s books because the loan will appear on

the books as a significant liability. On Dec. 8, 2020, the Parties then met again over

interstate wire communications. The agenda for this meeting was solely related to the

Product M and S supply problems and the repayment of the purchase credit. GSMS also

discussed obtaining AP-NJ’s audited financial statements. Further, GSMS told AP-NJ

that time was now of the essence to make the purchase credit repayments. AP-NJ’s

representatives were Liu and Zhang. AP-NJ hesitated on committing to provide the

audited financial statements. AP-NJ, through Liu and Zhang, knew that: (i) it could not

produce audited statements because an auditor could not sign off on the statements as

the statements would be false, misleading, and fraudulent, produced for the intent to

deceive the auditor and/or GSMS; (ii) the financial statements, if produced, would show

that AP-NJ had no assets to pay the purchase credit, and AP-NJ, AIL-HK, and other

Defendants were conspiring to withhold any payments to GSMS until the remaining

assets were pilfered away; and (iii) any statements would show that AP-NJ had made no

efforts to produce the Products, could not meet quantity orders because of capacity

constraints, and that AP-NJ had no or little raw materials to produce the Products. AP-

NJ knowing that it could not produce audited financial statements, continued to use

interstate wire communications to defraud GSMS with false promises, false assurances,

to keep GSMS money that it was owed, using the time delays to continue to convert

GSMS’s money to AP-NJ’s own, all the while the Defendants conspired to continue to

defraud GSMS.

      112.   Recalling that AIL-HK sued AP-NJ for, among other things, breach of

contract, fraud, conversion, theft of trade secrets, etc. in the AP—HK lawsuit. See,

                                          31
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 32 of 56 PageID: 32



District of New Jersey docket no.: 2:19-cv-08356-KM-MAH; Document #1, Filed 03/11/19.

      113.   GSMS expressly incorporates by reference to the opinion of Judge McNulty

in the AP-HK lawsuit; as District of New Jersey docket no.: 2:19-cv-08356-KM-MAH,

document no.: 64, filed 27 Nov. 2019. GSMS expressly incorporates all of Judge

McNulty’s findings of fact and conclusions of law.

      114.   Per the AP-HK lawsuit docket, the parties there entered into a settlement

dated Dec. 19, 2020, in view of the ongoing litigation between the parties in China.

      115.   As such, during the midst of the very lawsuit between AIL-HK and AP-

NJ, GSMS and AP-NJ were negotiating a monumental purchase credit that if failed,

would have crippled AP-NJ. On March 30, 2021, the Parties met again over interstate

wire communications. AP-NJ’s representatives were Liu and Zhang. Liu for the first

time alluded to COVID as a basis for supply problems. AP-NJ did not give any details

on the COVID problems, as if saying COVID was a magic incantation to ameliorate or

explain away any issues. GSMS challenged back telling AP-NJ that other suppliers

did not have such severe supply problems. AP-NJ also falsely told GSMS that it was

running extra shifts on weekdays and weekends to catch up. Upon information and

belief this was false and misleading as supply of product never materialized. Also,

given AP-NJ’s financial condition, there would be no money to pay for any overtime.

At this meeting, GSMS specifically asked Liu if Liu’s investors were aware that AP-

NJ owed millions to GSMS. Liu dodged the question saying that AP-NJ has a contract

for supply on Products M and S. GSMS asked if AP-NJ was being sued in any other

way; Liu said no. This was false because he had been sued by AIL-HK and the

landlord. AP-NJ continued to perpetuate the false statements and fraud that AP-NJ


                                            32
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 33 of 56 PageID: 33



did not see any problems with past, current, or future performance. AP-NJ continued

to perpetuate the fraud, continued to steal GSMS’s purchase credit, commit acts of

wire and mail fraud, repeatedly induced GSMS to forestall any future actions,

continued to deprive and defraud the U.S. Government by failing to supply Products

M and S to GSMS knowing that the products were destined for the U.S. Government.

             AP-NJ and Other Defendants Conspire to Defraud GSMS

      116.    Because of the significant financial impact of GSMS’s purchase credit and

AP-NJ’s continued assertions that it could not pay; AP-NJ and the other Defendants

conspired to defraud GSMS by duping it into new contracts and extracting new

agreements that delayed the purchase credit payment. This was done with full

knowledge of all Defendants.

      117.    AIL-HK was in the midst of suing AP-NJ for fraud, conversion of company

assets, among other things. AIL-HK sued for recovery of investment money from AP-NJ.

If GSMS succeeded in obtaining the full purchase credit payment from AP-NJ, then upon

information and belief, not enough assets would remain in AP-NJ to satisfy any

judgment in favor of AIL-HK against AP-NJ.

      118.    AIL-HK is a significant shareholder of AP-NJ. Per the terms of the

contractual relationships between AIK-HK and AP-NJ,

      119.    Recognizing that AIL-HK was suing AP-NJ for converting and/or otherwise

squandering AP-NJ assets, AIL-HK was fully aware that AP-NJ could not and should

not pay GSMS otherwise AIK-HK would not have any assets from which to collect.

      120.    As stated previously, AP-NJ was obligated to keep AIL-HK informed of

major events. An immediate one-time payment of more than $3.8 million would qualify


                                           33
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 34 of 56 PageID: 34



as a major event for which AP-NJ would keep AIL-HK informed.

      121.   Further, AIL-HK was suing all Defendants for fraud, conversion, notably

including that Liu has squandered AP-NJ assets for the benefit of his other businesses,

including the other Defendants. As such, AIL-HK conspired with the other Defendants

and created an enterprise to ensure that GSMS could not get paid its full amount,

otherwise AIL-HK could not assure assets would be available to it; and that the other

Defendants business plans would be forestalled because no further funding from AP-NJ

would occur. As such, GSMS’s payment would forestall the Defendants’ ability to conduct

their lawsuits or businesses.

      122.   Bostal, AP-Research, and AP-Labs are owned by Liu. Each have a vested

interest in ensuring that AP-NJ’s assets are intact so that those assets can be

fraudulently transferred to them, thereby injuring GSMS. Bostal, AP-Research, and AP-

Labs, being commonly controlled by Liu, conspired with Liu and AIL-Hk to induce GSMS

to take actions detrimentally to GSMS with the intent to defraud GSMS.

      123.   Liu is the mastermind behind the frauds he committed against AIL-HK and

AP-NJ, and conspired with the other Defendants to defraud GSMS.

      124.   The Defendants, through AP-NJ, used electronic communications (including

the internet, email, telephones, cellular communications, wires, etc.), over interstate

borders, to fraudulently induce GSMS into: delaying payment of the purchase credit that

AP-NJ indisputably owed; promising a payment and delivery schedule of Product M and

Product S with full knowledge that given the history of missed deliveries and quantities

it could not fulfill; created schedules of orders and deliveries that it knew could not be

fulfilled; continued to accept new orders of Product M and Product S knowing that they


                                            34
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 35 of 56 PageID: 35



could not be fulfilled; demanded payments from GSMS for those Products knowing that

such money GSMS paid to AP-NJ was indeed owed to GSMS; AP-NJ failed to create any

accounting accrual or create an escrow of money that could be used to pay GSMS the

purchase credit; continuously communicated with GSMS promising new delivery

timelines and quantities and yet failing to deliver on those new promises; and failed to

adequately or timely explain the reason for the continued delays of Product M and

Product S.

      125.   Upon further information and belief, AP-NJ sold Product M and Product S

to other customers. AP-NJ, in conjunction with the conspiracy to defraud GSMS,

manufactured Product M and Product S and sold it to others instead of GSMS. The

Defendants knew that GSMS could not buy Product M and Product S from other

suppliers due to the Government restrictions. As such, AP-NJ would rather sell Product

M and Product S to others instead of at the lower reduced prices that would whittle away

the purchase credit owed. AP-NJ and the other Defendants knew that the other buyers

could buy Product M and Product S from other suppliers thus AP-NJ would lose sales to

others if it satisfied its obligations to GSMS. As part of the conspiracy to defraud GSMS,

Defendants would string GSMS along with trivial amounts of Product M and Product S

so that they could claim that they were complying with the GSMS contracts, when

Products were being diverted to other customers.

      126.   Upon information and belief, GSMS learned through trade channels that

AP-NJ (now as a qualified Government supplier) was bidding on contracts for Product M

and Product S with GSMS’s own competitors. The Defendants knew that GSMS could

not go to other suppliers even though the Defendants were bidding against GSMS.


                                            35
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 36 of 56 PageID: 36



      127.   Each Defendant collectively or amongst themselves in combination with

any other Defendant created an enterprise to defraud GSMS and breach the GSMS

contracts. Each Defendant is jointly and severally liable for the damages GSMS claims.

      128.   Because GSMS informed AP-NJ and AP-NJ knew that the sale of Product

M and Product S were intended for the U.S. Government, AP-NJ and Defendants

perpetrated a fraud on the U.S. Government in that by duping GSMS into staying in

contract for those products (under false pretenses), GSMS would induce the Government

into staying in contract with GSMS. The net effect, however, of the Defendants

fraudulently actions resulted in the Government not receiving its products in a timely

and required manner. And AP-NJ and Defendants knew that the Government itself was

constrained by its contracts with GSMS to stay in contract because of the difficulty in

sourcing qualified suppliers of Product M and Product S.

      129.   In support of the following, GSMS incorporates by reference the above

allegations. In terms of Defendants violations, GSMS asserts that the Defendants

violated, including but not limited to:

N.J.S. 2C:20-3. Theft by unlawful taking or disposition

N.J.S. 2C:20-4. Theft by deception

N.J.S. 2C:21-7. Deceptive business practices

N.J.S. 2C:21-16. Securing execution of documents by deception

18 U.S.C. § 1341 - Frauds and swindles

18 U.S.C. § 1343 - Fraud by wire, radio, or television

18 U.S.C. § 1349. Attempt and conspiracy

      130.   Each Defendant individually or collectively created an enterprise that based


                                             36
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 37 of 56 PageID: 37



on predicate act violations of multiple federal wire and mail fraud laws, and New Jersey

state laws, committed multiple acts of racketeering. More than twice, AP-NJ and the

other Defendants acted in concert to perpetuate the fraud scheme, including but not

limited to each telephone call, each email, each non-conforming shipment shipped across

State-lines to GSMS, each payment received from GSMS, each use of interstate wires to

effectuate orders and payments, etc. The acts of racketeering violated federal and state

RICO laws.

      131.   Liu in his personal capacity guaranteed the rent payments of AP-NJ, as

identified in the landlord vs. AP-NJ lawsuit over rent (see above). As such, Liu should

also be personally liable for all actions of AP-NJ.

                      Count I – Breach of Contract By AP-NJ

      132.   GSMS re-alleges and incorporates all allegations stated as if fully set forth

herein.

      133.   As to the existence of contracts, GSMS and AP-NJ executed one or more

contracts to supply Product M and Product S. There is no dispute that contracts existed

between GSMS and AP-NJ.

      134.   GSMS placed many orders with AP-NJ to supply the Product M and

Product S; but AP-NJ many times failed to deliver the required amount by the required

time. It is undisputed that AP-NJ received the orders, promised to deliver, but failed to

deliver. Moreover, it is undisputed that AP-NJ often communicated with GSMS to

inform GSMS that yet again the deliveries would be late and would not be for the

contractual amounts. Even for the reduced quantities to deliver, AP-NJ more often than

not reset the delivery dates to later.


                                              37
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 38 of 56 PageID: 38



      135.    GSMS and AP-NJ communicated many times about AP-NJ’s failures to

supply, AP-NJ made countless promises to remedy its poor performance, but continues to

breach the contracts by breaching its promises.

      136.    AP-NJ cannot dispute that it owes GSMS the purchase credit that it agreed

to. Without providing meaningful products at the reduced price, GSMS cannot obtain the

benefit of the purchase credit.

      137.    GSMS is continuing to suffer irreparable harm and injury, both

reputational and economic. GSMS further has not been paid the purchase credit it is

indisputably owed.

          Count II - Promissory Estoppel As To Defendants Liu, AP-NJ, AIL-HK

      138.    GSMS re-alleges and incorporates all allegations stated as if fully set forth

herein.

      139.    As mentioned above, Liu and AIL-HK are co-owners of AP-NJ. AP-NJ is the

contracting party with GSMS.

      140.    Defendants Liu, AIL-HK through and including AP-NJ made clear and

definite promises to GSMS relating to fulfilling orders of Product M and Product S. It is

undisputed that the underlying supply contracts were breached by AP-NJ. Rather than

face termination of the contracts, these Defendants made these clear and definite

promises that AP-NJ would comply with the order requirements, deliver the required

amounts by the required timelines.

      141.    These Defendants made these promises with the expectations that GSMS

will rely on them. Defendants knew that GSMS re-sold the products to the Government

and as such, AP-NJ was a qualified supplier to GSMS. GSMS relied on these promises


                                             38
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 39 of 56 PageID: 39



because AP-NJ was the qualified supplier under the GSMS – Government contracts. It

was reasonable for GSMS to rely on such promises because otherwise GSMS would have

to undergo the longer process to get another supplier approved, if any.

      142.   These Defendants continued to make multiple promises based on multiple

purchase orders.

      143.   GSMS continued to rely to its detriment on these promises because it put

GSMS into the position of having to tell its customers about potential stock-outs, and

delayed GSMS’s ability to obtain another trustworthy source of product.

      144.   GSMS is owed the purchase credit amount and these Defendants promised

that GSMS would be paid its purchase credit through the continued supply of the

products that did not happen.

      145.   GSMS is continuing to suffer irreparable harm and injury, both

reputational and economic. GSMS further has not been paid the purchase credit it is

indisputably owed. These Defendants cannot undo what they promised.

                     Count III – Fraud As To All Defendants

      146.   GSMS re-alleges and incorporates all allegations stated as if fully set forth

herein.

      147.   All Defendants collectively or individually have committed fraud, or

participated in the fraud, against GSMS.

      148.   As stated herein, the Defendants made material representations of fact by

repeatedly taking purchase orders from GSMS, not telling GSMS that it could not fulfill

the orders in the required quantities and required timelines, then telling GSMS that

orders could be fulfilled in new timelines, wherein such new timelines were continually


                                            39
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 40 of 56 PageID: 40



missed and/or the shipments would be a fraction of the ordered quantities.

      149.   The Defendants indisputably knew that such orders could not be fulfilled.

They had already demonstrated an inability to meet its obligations. They knew that they

could not fulfill the orders. When they made new promises, they knew they could not be

kept. They kept shifting deadlines and quantities. They made false promises about

adding shifts on weekdays and weekends.

      150.   Defendants intended that GSMS rely on such statements because, among

other things, Defendants were in the midst of their own internal lawsuits, some

Defendants were in the process of squandering AP-NJ assets for the benefit of other

Defendants, and that the purchase credit was for a sizeable amount.

      151.   GSMS reasonably relied on those promises because GSMS was owed

millions of dollars in payments from Defendants. Further GSMS had qualified AP-NJ as

the government authorized supplier. GSMS could not instantly switch providers; rather

government contracting provisions required compliance.

      152.   In an opinion in the case of Austar International Limited v. AustarPharma

LLC et al, docket no.: 2:19-cv-08356, District of New Jersey, document no.: 64, page 27,

filed 27 Nov. 2019, Judge McNulty stated that, “whether Dr. Liu acted intentionally and

with malice. Malice "focuses on defendants' behavior. Although the common meaning of

malice connotes ill-will toward another person, Louis Kamm, Inc. v. Flink, 113 N.J.L.

582, 588, 175 A. 62 (E. & A.1934), '[m]alice in the legal sense is the intentional doing of a

wrongful act without justification or excuse. Printing Mart-Morristown v. Sharp Elecs.

Corp., 563 A.2d 31, 39 (1989) (citing Louis Schlesinger Co. v. Rice, 72 A.2d 197, 203

(1950)); see also Belinski v. Goodman, 139 N.J. Super. 351, 354 A.2d 92, 94 (1976)


                                             40
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 41 of 56 PageID: 41



(defining actual malice as "nothing more or less than intentional wrongdoing-an evil-

minded act"). Here, the complaint asserts that Dr. Liu, without justification, acted out of

his own-self interest to enrich himself at the expense of his obligations to AustarPharma.

(See, e.g., Compl. Para. 6, 123). At the motion to dismiss stage, these are sufficient

assertions of intent and malice.”

      153.    GSMS has been economically damaged. GSMS is indisputably owed the

purchase credit amount. Further GSMS suffers its own failure to supply penalties due to

the Defendants failure to supply.

             Count IV – Fraudulent Inducement As To All Defendants

      154.    GSMS re-alleges and incorporates all allegations stated as if fully set forth

herein.

      155.    All Defendants collectively or individually have committed fraud, or

participated in the fraud, against GSMS, by inducing GSMS to accept new terms of

contracts, new delivery terms, new timelines, all the while the Defendants would not or

could not comply with the new program.

      156.    The Defendants made material representations about GSMS’s ability

comply with the contracts, ability to satisfy order requirements, ability to timely ship

products, etc.

      157.    The Defendants indisputably knew that such orders could not be fulfilled.

They had already demonstrated an inability to meet its obligations. They knew that they

could not fulfill the orders. When they made new promises, they knew they could not be

kept. They kept shifting deadlines and quantities. They made false promises about

adding shifts on weekdays and weekends.


                                             41
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 42 of 56 PageID: 42



      158.   As stated herein, the Defendants made material representations of fact by

repeatedly taking purchase orders from GSMS, not telling GSMS that it could not fulfill

the orders in the required quantities and required timelines, then telling GSMS that

orders could be fulfilled in new timelines, wherein such new timelines were continually

missed and/or the shipments would be a fraction of the ordered quantities.

       159. Defendants intended that GSMS rely on such statements because, among

other things, Defendants were in the midst of their own internal lawsuits, some

Defendants were in the process of squandering AP-NJ assets for the benefit of other

Defendants, and that the purchase credit was for a sizeable amount.

      160.   GSMS reasonably relied on those promises because GSMS was owed

millions of dollars in payments from Defendants. Further GSMS had qualified AP-NJ as

the government authorized supplier. GSMS could not instantly switch providers; rather

government contracting provisions required compliance.

      161.   In an opinion in the case of Austar International Limited v. AustarPharma

LLC et al, docket no.: 2:19-cv-08356, District of New Jersey, document no.: 64, page 27,

filed 27 Nov. 2019, Judge McNulty stated that, “whether Dr. Liu acted intentionally and

with malice. Malice "focuses on defendants' behavior. Although the common meaning of

malice connotes ill-will toward another person, Louis Kamm, Inc. v. Flink, 113 N.J.L.

582, 588, 175 A. 62 (E. & A.1934), '[m]alice in the legal sense is the intentional doing of a

wrongful act without justification or excuse. Printing Mart-Morristown v. Sharp Elecs.

Corp., 563 A.2d 31, 39 (1989) (citing Louis Schlesinger Co. v. Rice, 72 A.2d 197, 203

(1950)); see also Belinski v. Goodman, 139 N.J. Super. 351, 354 A.2d 92, 94 (1976)

(defining actual malice as "nothing more or less than intentional wrongdoing-an evil-


                                             42
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 43 of 56 PageID: 43



minded act"). Here, the complaint asserts that Dr. Liu, without justification, acted out of

his own-self interest to enrich himself at the expense of his obligations to AustarPharma.

(See, e.g., Compl. Para. 6, 123). At the motion to dismiss stage, these are sufficient

assertions of intent and malice.”

      162.   GSMS has been economically damaged. GSMS is indisputably owed the

purchase credit amount. Further GSMS suffers its own failure to supply penalties due to

the Defendants failure to supply.

               Count V – Unjust Enrichment As To All Defendants

      163.   GSMS re-alleges and incorporates all allegations stated as if fully set forth

herein.

      164.   GSMS is indisputably owed millions of dollars. GSMS initially demanded a

full payment of that amount. At the pleading of at least AP-NJ and Liu, GSMS agreed to

receive that credit in the form of the future product orders at reduced pricing. At least

AP-NJ, Liu, and AIL-HK have received the benefit of the millions that GSMS agreed to

amortize over future product shipments. These Defendants did not have to pay a lump

sum of millions and kept that money.

      165.   The other Defendants, as explained herein, are in an enterprise. As such

money retained by AP-NJ insures to the benefit of the other Defendants as those

Defendants can use the money that AP-NJ and Liu are withholding.

      166.   GSMS relied on bona fide compliance with the supply contracts in order to

recover the millions it is owed. But the Defendants are not performing. As such, the

Defendants are unjustly enriched by the lack of performance.

      167.   Such unjust enrichment is inequitable because at least AP-NJ, Liu, AIL-HK


                                            43
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 44 of 56 PageID: 44



know that the money is owed to GSMS. Yet despite promises to comply with the

contractual requirements, it does not do so. This is inequitable.

      168.   GSMS has been economically damaged. GSMS is indisputably owed the

purchase credit amount. Further GSMS suffers its own failure to supply penalties due to

the Defendants failure to supply.

Count VI – Breach of Covenant of Good Faith and Fair Dealing As To AP-NJ

      169.   GSMS re-alleges and incorporates all allegations stated as if fully set forth

herein.

      170.   It is undisputed that GSMS and AP-NJ have contracts in which AP-NJ is

obligated to perform. AP-NJ has a duty to operate fairly and in good faith with GSMS.

      171.   AP-NJ is acting in bad faith and/or with malicious intent. AP-NJ repeatedly

violates the terms of the contract by failing to deliver required quantities at the required

times. AP-NJ then makes repeated promises to comply with the contracts, but then

again fails to deliver. These repeated promises and changes to them evidence this bad

faith dealing.

      172.   GSMS is entitled to the benefit of the contracts it has, without the

underhanded dealing by AP-NJ. GSMS benefits from the contractual bargains because it

is the vehicle for which GSMS can satisfy its own obligations to its customers. Also the

reduced price contracts are the vehicle to recover the millions that it is owed.

      173.   In an opinion in the case of Austar International Limited v. AustarPharma

LLC et al, docket no.: 2:19-cv-08356, District of New Jersey, document no.: 64, page 27,

filed 27 Nov. 2019, Judge McNulty stated that, “whether Dr. Liu acted intentionally and

with malice. Malice "focuses on defendants' behavior. Although the common meaning of


                                             44
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 45 of 56 PageID: 45



malice connotes ill-will toward another person, Louis Kamm, Inc. v. Flink, 113 N.J.L.

582, 588, 175 A. 62 (E. & A.1934), '[m]alice in the legal sense is the intentional doing of a

wrongful act without justification or excuse. Printing Mart-Morristown v. Sharp Elecs.

Corp., 563 A.2d 31, 39 (1989) (citing Louis Schlesinger Co. v. Rice, 72 A.2d 197, 203

(1950)); see also Belinski v. Goodman, 139 N.J. Super. 351, 354 A.2d 92, 94 (1976)

(defining actual malice as "nothing more or less than intentional wrongdoing-an evil-

minded act"). Here, the complaint asserts that Dr. Liu, without justification, acted out of

his own-self interest to enrich himself at the expense of his obligations to AustarPharma.

(See, e.g., Compl. Para. 6, 123). At the motion to dismiss stage, these are sufficient

assertions of intent and malice.”

      174.   GSMS has been economically damaged. GSMS is indisputably owed the

purchase credit amount. Further GSMS suffers its own failure to supply penalties due to

the Defendants failure to supply.

Count VII – New Jersey and Federal RICO (18 U.S.C. §1962 et seq.) Violations
                          As To All Defendants

      175.   GSMS re-alleges and incorporates all allegations stated as if fully set forth

herein.

      176.   Each Defendant collectively or amongst themselves in combination with

any other Defendant created an enterprise to defraud GSMS and breach the GSMS

contracts. Each Defendant is jointly and severally liable for the damages GSMS claims.

      177.   All Defendants collectively or individually have committed fraud, or

participated in the fraud, against GSMS.

      178.   Each Defendant individually or collectively created an enterprise that based



                                             45
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 46 of 56 PageID: 46



on predicate act violations of multiple federal wire and mail fraud laws, and New Jersey

state laws, committed multiple acts of racketeering. More than twice, AP-NJ and the

other Defendants acted in concert to perpetuate the fraud scheme, including but not

limited to each telephone call, each email, each non-conforming shipment shipped across

State-lines to GSMS, each payment received from GSMS, each use of interstate wires to

effectuate orders and payments, etc. Defendants Liu and AP-NJ used wires and mail to

instruct GSMS to make payments to a factoring company, located across State-lines,

which then made payments to AP-NJ. It is undisputed that GSMS made payments to the

factoring company, which made payments to AP-NJ.

      179.   As stated herein, the Defendants made material representations of fact by

repeatedly taking purchase orders from GSMS, not telling GSMS that it could not fulfill

the orders in the required quantities and required timelines, then telling GSMS that

orders could be fulfilled in new timelines, wherein such new timelines were continually

missed and/or the shipments would be a fraction of the ordered quantities.

      180.   Each Defendant participated in the enterprise to ensure that AP-NJ would

not pay the full purchase credit to GSMS as that would cripple AP-NJ. Further, knowing

the hardships that GSMS experiences by not being freely able to switch suppliers, the

Defendants intentionally use the facilities to make other products, to supply the same

products to others, and to extract further concessions from GSMS.

      181.   The Defendants indisputably knew that such orders could not be fulfilled.

They had already demonstrated an inability to meet its obligations. They knew that they

could not fulfill the orders. When they made new promises, they knew they could not be

kept. They kept shifting deadlines and quantities. They made false promises about


                                           46
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 47 of 56 PageID: 47



adding shifts on weekdays and weekends.

      182.   Defendants intended that GSMS rely on such statements because, among

other things, Defendants were in the midst of their own internal lawsuits, some

Defendants were in the process of squandering AP-NJ assets for the benefit of other

Defendants, and that the purchase credit was for a sizeable amount.

      183.   AIL-HK was in the midst of fraud litigation against AP-NJ and Liu. AIL-

HK operated in conjunction with AP-NJ and Liu to ensure that AP-NJ did not pay the

purchase credit to GSMS. The specific purpose of these instructions were to ensure that

AIL-HK had assets against which to collect. It ensured that AP-NJ did not become

defunct and thus render worthless any investments AIL-HK made.

      184.   GSMS reasonably relied on those promises because GSMS was owed

millions of dollars in payments from Defendants. Further GSMS had qualified AP-NJ as

the government authorized supplier. GSMS could not instantly switch providers; rather

government contracting provisions required compliance.

      185.   Because GSMS informed AP-NJ and AP-NJ knew that the sale of Product

M and Product S were intended for the U.S. Government, AP-NJ and Defendants

perpetrated a fraud on the U.S. Government in that by duping GSMS into staying in

contract for those products (under false pretenses), GSMS would induce the Government

into staying in contract with GSMS. The net effect, however, of the Defendants

fraudulently actions resulted in the Government not receiving its products in a timely

and required manner. And AP-NJ and Defendants knew that the Government itself was

constrained by its contracts with GSMS to stay in contract because of the difficulty in

sourcing qualified suppliers of Product M and Product S.


                                           47
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 48 of 56 PageID: 48



      186.   In terms of Defendants violations, GSMS asserts that the Defendants

violated, including but not limited to:

N.J.S. 2C:20-3. Theft by unlawful taking or disposition

N.J.S. 2C:20-4. Theft by deception

N.J.S. 2C:21-7. Deceptive business practices

N.J.S. 2C:21-16. Securing execution of documents by deception

18 U.S.C. § 1341 - Frauds and swindles

18 U.S.C. § 1343 - Fraud by wire, radio, or television

18 U.S.C. § 1349. Attempt and conspiracy

      187.   In an opinion in the case of Austar International Limited v. AustarPharma

LLC et al, docket no.: 2:19-cv-08356, District of New Jersey, document no.: 64, page 27,

filed 27 Nov. 2019, Judge McNulty stated that, “whether Dr. Liu acted intentionally and

with malice. Malice "focuses on defendants' behavior. Although the common meaning of

malice connotes ill-will toward another person, Louis Kamm, Inc. v. Flink, 113 N.J.L.

582, 588, 175 A. 62 (E. & A.1934), '[m]alice in the legal sense is the intentional doing of a

wrongful act without justification or excuse. Printing Mart-Morristown v. Sharp Elecs.

Corp., 563 A.2d 31, 39 (1989) (citing Louis Schlesinger Co. v. Rice, 72 A.2d 197, 203

(1950)); see also Belinski v. Goodman, 139 N.J. Super. 351, 354 A.2d 92, 94 (1976)

(defining actual malice as "nothing more or less than intentional wrongdoing-an evil-

minded act"). Here, the complaint asserts that Dr. Liu, without justification, acted out of

his own-self interest to enrich himself at the expense of his obligations to AustarPharma.

(See, e.g., Compl. Para. 6, 123). At the motion to dismiss stage, these are sufficient

assertions of intent and malice.”


                                             48
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 49 of 56 PageID: 49



      188.   Defendants conduct qualifies an enterprise that is engaged in a pattern of

racketeering that violates both NJ and Federal RICO laws.

              Count VIII – New Jersey Civil Conspiracy Violation

      189.   GSMS re-alleges and incorporates all allegations stated as if fully set forth

herein.

      190.   Each Defendant collectively or amongst themselves in combination with

any other Defendant created an enterprise to defraud GSMS and breach the GSMS

contracts. Each Defendant is jointly and severally liable for the damages GSMS claims.

      191.   All Defendants collectively or individually have committed fraud, or

participated in the fraud, against GSMS.

      192.   Each Defendant individually or collectively created an enterprise that based

on predicate act violations of multiple federal wire and mail fraud laws, and New Jersey

state laws, committed multiple acts of racketeering. More than twice, AP-NJ and the

other Defendants acted in concert to perpetuate the fraud scheme, including but not

limited to each telephone call, each email, each non-conforming shipment shipped across

State-lines to GSMS, each payment received from GSMS, each use of interstate wires to

effectuate orders and payments, etc. Defendants Liu and AP-NJ used wires and mail to

instruct GSMS to make payments to a factoring company, located across State-lines,

which then made payments to AP-NJ. It is undisputed that GSMS made payments to the

factoring company, which made payments to AP-NJ.

      193.   As stated herein, the Defendants made material representations of fact by

repeatedly taking purchase orders from GSMS, not telling GSMS that it could not fulfill

the orders in the required quantities and required timelines, then telling GSMS that


                                            49
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 50 of 56 PageID: 50



orders could be fulfilled in new timelines, wherein such new timelines were continually

missed and/or the shipments would be a fraction of the ordered quantities.

      194.   Each Defendant participated in the enterprise to ensure that AP-NJ would

not pay the full purchase credit to GSMS as that would cripple AP-NJ. Further, knowing

the hardships that GSMS experiences by not being freely able to switch suppliers, the

Defendants intentionally use the facilities to make other products, to supply the same

products to others, and to extract further concessions from GSMS.

      195.   The Defendants indisputably knew that such orders could not be fulfilled.

They had already demonstrated an inability to meet its obligations. They knew that they

could not fulfill the orders. When they made new promises, they knew they could not be

kept. They kept shifting deadlines and quantities. They made false promises about

adding shifts on weekdays and weekends.

      196.   Defendants intended that GSMS rely on such statements because, among

other things, Defendants were in the midst of their own internal lawsuits, some

Defendants were in the process of squandering AP-NJ assets for the benefit of other

Defendants, and that the purchase credit was for a sizeable amount.

      197.   AIL-HK was in the midst of fraud litigation against AP-NJ and Liu. AIL-

HK operated in conjunction with AP-NJ and Liu to ensure that AP-NJ did not pay the

purchase credit to GSMS. The specific purpose of these instructions were to ensure that

AIL-HK had assets against which to collect. It ensured that AP-NJ did not become

defunct and thus render worthless any investments AIL-HK made.

      198.   GSMS reasonably relied on those promises because GSMS was owed

millions of dollars in payments from Defendants. Further GSMS had qualified AP-NJ as


                                           50
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 51 of 56 PageID: 51



the government authorized supplier. GSMS could not instantly switch providers; rather

government contracting provisions required compliance.

      199.   Because GSMS informed AP-NJ and AP-NJ knew that the sale of Product

M and Product S were intended for the U.S. Government, AP-NJ and Defendants

perpetrated a fraud on the U.S. Government in that by duping GSMS into staying in

contract for those products (under false pretenses), GSMS would induce the Government

into staying in contract with GSMS. The net effect, however, of the Defendants

fraudulently actions resulted in the Government not receiving its products in a timely

and required manner. And AP-NJ and Defendants knew that the Government itself was

constrained by its contracts with GSMS to stay in contract because of the difficulty in

sourcing qualified suppliers of Product M and Product S.

      200.   In terms of Defendants violations, GSMS asserts that the Defendants

violated, including but not limited to:

N.J.S. 2C:20-3. Theft by unlawful taking or disposition

N.J.S. 2C:20-4. Theft by deception

N.J.S. 2C:21-7. Deceptive business practices

N.J.S. 2C:21-16. Securing execution of documents by deception

18 U.S.C. § 1341 - Frauds and swindles

18 U.S.C. § 1343 - Fraud by wire, radio, or television

18 U.S.C. § 1349. Attempt and conspiracy

      201.   In an opinion in the case of Austar International Limited v. AustarPharma

LLC et al, docket no.: 2:19-cv-08356, District of New Jersey, document no.: 64, page 27,

filed 27 Nov. 2019, Judge McNulty stated that, “whether Dr. Liu acted intentionally and


                                             51
        Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 52 of 56 PageID: 52



with malice. Malice "focuses on defendants' behavior. Although the common meaning of

malice connotes ill-will toward another person, Louis Kamm, Inc. v. Flink, 113 N.J.L.

582, 588, 175 A. 62 (E. & A.1934), '[m]alice in the legal sense is the intentional doing of a

wrongful act without justification or excuse. Printing Mart-Morristown v. Sharp Elecs.

Corp., 563 A.2d 31, 39 (1989) (citing Louis Schlesinger Co. v. Rice, 72 A.2d 197, 203

(1950)); see also Belinski v. Goodman, 139 N.J. Super. 351, 354 A.2d 92, 94 (1976)

(defining actual malice as "nothing more or less than intentional wrongdoing-an evil-

minded act"). Here, the complaint asserts that Dr. Liu, without justification, acted out of

his own-self interest to enrich himself at the expense of his obligations to AustarPharma.

(See, e.g., Compl. Para. 6, 123). At the motion to dismiss stage, these are sufficient

assertions of intent and malice.”

        202.   Defendants conduct qualifies an enterprise that is engaged in a pattern of

racketeering and civil conspiracy that violates both NJ and Federal RICO and conspiracy

laws.

  Count IX - Conversion of GSMS’s Money To Defendants’ Unlawful Benefit

        203.   GSMS re-alleges and incorporates all allegations stated as if fully set forth

herein.

        204.   Each Defendant collectively or amongst themselves in combination with

any other Defendant created an enterprise to defraud GSMS and breach the GSMS

contracts. Each Defendant is jointly and severally liable for the damages GSMS claims.

        205.   It is undisputed that AP-NJ owes the purchase credit to GSMS. GSMS paid

money to AP-NJ for the products it ordered and received. AP-NJ therefore ought to have

the purchase credit money either actually or in escrow. After agreeing to the credit, it


                                              52
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 53 of 56 PageID: 53



should have sequestered money to pay for the GSMS credit.

      206.   Upon information and belief, each Defendant is withholding the money

owed in the form of either an outright refund of the money or a failure to satisfy new

orders at the reduced price.

      207.   Because this is agreed to be GSMS’s money, it is GSMS’s property. The

Defendants improper withholding of the money is wrongful and interferes with GSMS’s

right to that money.

      208.   In an opinion in the case of Austar International Limited v. AustarPharma

LLC et al, docket no.: 2:19-cv-08356, District of New Jersey, document no.: 64, page 27,

filed 27 Nov. 2019, Judge McNulty stated that, “whether Dr. Liu acted intentionally and

with malice. Malice "focuses on defendants' behavior. Although the common meaning of

malice connotes ill-will toward another person, Louis Kamm, Inc. v. Flink, 113 N.J.L.

582, 588, 175 A. 62 (E. & A.1934), '[m]alice in the legal sense is the intentional doing of a

wrongful act without justification or excuse. Printing Mart-Morristown v. Sharp Elecs.

Corp., 563 A.2d 31, 39 (1989) (citing Louis Schlesinger Co. v. Rice, 72 A.2d 197, 203

(1950)); see also Belinski v. Goodman, 139 N.J. Super. 351, 354 A.2d 92, 94 (1976)

(defining actual malice as "nothing more or less than intentional wrongdoing-an evil-

minded act"). Here, the complaint asserts that Dr. Liu, without justification, acted out of

his own-self interest to enrich himself at the expense of his obligations to AustarPharma.

(See, e.g., Compl. Para. 6, 123). At the motion to dismiss stage, these are sufficient

assertions of intent and malice.”

      209.   As such, each Defendant individually or collectively have committed the

tort of conversion of property.


                                             53
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 54 of 56 PageID: 54



    Count X – Tortious Interference With A Contract As To All Defendants
                                Except AP-NJ

      210.   GSMS re-alleges and incorporates all allegations stated as if fully set forth

herein.

      211.   Defendants, except for AP-NJ, have engaged in tortious interference with

contract. It is undisputed that GSMS and AP-NJ have contracts for supply.

      212.   Defendants, including Liu and AIL-HK are interfering with AP-NJ’s

contract because they are intentionally and without justification, forcing AP-NJ to not

comply with its contractual obligations, by diverting AP-NJ resources away from AP-

NJ’s obligations to fulfill the contracts, by making the required products but for other

customers, and soliciting bids for the products to GSMS’s customers.

      213.   In an opinion in the case of Austar International Limited v. AustarPharma

LLC et al, docket no.: 2:19-cv-08356, District of New Jersey, document no.: 64, page 27,

filed 27 Nov. 2019, Judge McNulty stated that, “whether Dr. Liu acted intentionally and

with malice. Malice "focuses on defendants' behavior. Although the common meaning of

malice connotes ill-will toward another person, Louis Kamm, Inc. v. Flink, 113 N.J.L.

582, 588, 175 A. 62 (E. & A.1934), '[m]alice in the legal sense is the intentional doing of a

wrongful act without justification or excuse. Printing Mart-Morristown v. Sharp Elecs.

Corp., 563 A.2d 31, 39 (1989) (citing Louis Schlesinger Co. v. Rice, 72 A.2d 197, 203

(1950)); see also Belinski v. Goodman, 139 N.J. Super. 351, 354 A.2d 92, 94 (1976)

(defining actual malice as "nothing more or less than intentional wrongdoing-an evil-

minded act"). Here, the complaint asserts that Dr. Liu, without justification, acted out of

his own-self interest to enrich himself at the expense of his obligations to AustarPharma.



                                             54
       Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 55 of 56 PageID: 55



(See, e.g., Compl. Para. 6, 123). At the motion to dismiss stage, these are sufficient

assertions of intent and malice.”

      214.   These actions cause GSMS damage because GSMS is in a chronic failure to

supply its own customers that causes economic and reputational harm.

                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests judgment against Defendants, jointly

  and severally, for the relief as follows:

     1. Entry of a judgment providing for injunctive relief prohibiting Defendants

         from engaging in any future operations in New Jersey, pursuant to NJ RICO

         and Federal RICO statutes;

     2. An award of triple damages totaling $11,457,159 (three times the $3,819,053

         compensatory damages), as mandated by NJ RICO and Federal RICO

         statutes;

     3. An award of punitive damages;

     4. Reasonable attorneys’ fees and costs of suit in connection with this action

         pursuant to NJ RICO and Federal RICO statutes;

     5. An entry of judgment on all Counts;

     6. Place AP-NJ, and all its assets, into a constructive trust so as to avoid the

         continued depletion of AP-NJ’s assets and to ensure that assets are

         available to pay the damages owed to GSMS;

     7. Pre-judgment and post-judgment interest; and

     8. Such other and further relief as the Court deems equitable and just.

                                              55
      Case 3:21-cv-12092 Document 1 Filed 06/02/21 Page 56 of 56 PageID: 56



Dated: June 2, 2021                      Respectfully submitted,

                                         STAMOULIS & WEINBLATT LLC

                                         /s/Stamatios Stamoulis
                                         Stamatios Stamoulis
                                         New Jersey No. 1790-1999
                                         800 N West Street, Third Floor
                                         Wilmington, DE 19801
                                         Telephone: (302) 999-1540
                                         Facsimile: (302) 762-1688
                                         stamoulis@swdelaw.com

                                         Shashank Upadhye
                                         Yixin Tang
                                         Brent Batzer
                                         UPADHYE TANG LLP
                                         109 Symonds Drive, #174
                                         Hinsdale, IL 60522-0174
                                         shashank@ipfdalaw.com
                                         yixin@ipfdalaw.com
                                         brent@ipfdalaw.com




                                       56
